Citation Nr: 0829244	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  04-08 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for the service-connected 
lumbosacral strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1958 to August 
1962.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that confirmed and continued the 20 percent 
rating previously assigned for the service-connected 
lumbosacral strain.

In July 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

In January 2008, the Board remanded the case to the RO for 
further development and adjudicative action.

Unfortunately, the appeal is once again REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The record reflects that the veteran has undergone VA 
examinations of the spine in February 2002, April 2004, April 
2006, August 2007, and March 2008.  A private July 2006 
examination report from the veteran's chiropractor is also of 
record.  Unfortunately, it is still unclear as to whether 
this veteran's service-connected lumbosacral spine disability 
includes a neurological component.  

For example, at VA examination in February 2002, the veteran 
had a significant palpable muscle spasm, with increased 
thoracic kyphosis on forward flexion and in normal spine 
extension.  The assessment included degenerative disc disease 
of the thoracic and lumbar spine.  X-rays from February 2002 
indicated degenerative disc disease.  

At examination in April 2004, the veteran explained that he 
had occasional incapacitating episodes of back pain, but 
denied numbness, tingling, tremors, weakness or radiating pan 
to the lower extremities.

At VA examination in April 2006, the veteran had abnormal 
posture, and moderate kyphosis.  Muscle spasm was absent.  
There was tenderness was noted at the right side of the lower 
back and straight leg raising on the right was positive at 60 
degrees for sciatic pain.  Straight leg raising on the left 
was positive at 50 degrees for sciatic pain.  Despite the 
notation that the veteran had sciatic pain, the examiner 
indicated that there was no evidence of intervertebral disc 
syndrome with chronic and permanent nerve root involvement.  
The examiner opined that it was less likely than not that the 
veteran's degenerative disc disease was a progression of the 
service-connected lumbosacral strain.  The examiner did not 
provide a rationale for this opinion, and did not address the 
veteran's contentions that he has experienced the same kind 
of pain since service, and it has become progressively worse 
over the years.  The diagnosis was changed to lumbar 
degenerative disc disease.  

The July 2006 private chiropractor examination indicated that 
the veteran had weakness in both lower extremities with 
occasional radiation of pain down the posterior right leg to 
the knee.  The primary diagnosis was lumbar spine somatic 
dysfunction with associated lumbago and sciatic neuralgia, 
complicated by lumbar disc degeneration.  

At VA (QTC) examination in August 2007, the veteran denied 
incapacitation.  There were no complaints of radiating pain 
on movement, and muscle spasm was absent.  The examiner 
indicated that there was evidence of intervertebral disc 
syndrome with nerve root involvement of the lumbosacral spine 
at L5 with motor weakness on right and left great toe 
extension at 3/5 bilaterally, and S1 motor weakness on right 
and left plantar flexion at 4/5 bilaterally.  Right and left 
lower extremity reflexes were diminished bilaterally with 
knee jerk 2+ and ankle jerk 2+.  Intervertebral disc syndrome 
was included in the diagnosis.  

A March 2008 VA examination indicated that the veteran had no 
radiating pain or spasms on examination.  There was no 
radicular component to his complaints on the day of the 
examination and no radiculopathy was revealed on the day of 
the examination.  

The assignment of an appropriate rating is not possible at 
this time based on the current record.  The regulations 
direct that any neurological component of the veteran's 
service-connected lumbosacral strain may be rated separately 
from the orthopedic manifestations; however, it remains 
unclear as to whether there are any neurological 
manifestations associated with the lumbosacral strain.  

One VA examiner opined that any degenerative disc disease was 
not associated with the service-connected disability; 
however, he did not consider the veteran's statements 
regarding the continuity of symptoms since the in-service 
back injury.  Moreover, another examiner found that no 
radicular symptoms existed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
back pain, not already associated with 
the claims file.  

2.  Schedule the veteran for a VA 
examination to determine the current 
severity of the service-connected back 
disability.  Importantly, the examiner 
should resolve the conflicting medical 
evidence as to whether there exists a 
neurological deficit.  All indicated 
tests, including X-ray, magnetic 
resonance imaging (MRI), and range of 
motion studies, must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should provide an opinion as to the 
extent that pain limits the functional 
ability of the back in terms of 
additional functional limitation due to 
pain.  The examiner should describe the 
extent the lumbar spine disability 
exhibits weakened movement, excess 
fatigability, incoordination, and/or 
ankylosis.  These determinations should 
be expressed in terms of the degree of 
additional range of motion loss.  The 
examiner should also portray the degree 
of additional range of motion loss due to 
pain on use or during flare-ups.  A 
complete rationale for any opinion 
expressed must be provided.  The examiner 
should determine if the veteran has 
intervertebral disc syndrome, and if so, 
whether it is mild moderate or severe.  
Next, the examiner should indicate 
whether the veteran's back disability is 
manifested by severe lumbosacral strain 
with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing 
position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion.  Finally, the examination 
report should indicate the number of 
incapacitating episodes within the last 
twelve months, if any.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




